Case 1:20-cv-01425-JGK Document 36-6 Filed 06/05/20 Page 1 of 2




                EXHIBIT A
     Case 1:20-cv-01425-JGK Document 36-6 Filed 06/05/20 Page 2 of 2
USCA Case #19-1019United States Court of Appeals
                      Document #1806402      Filed: 09/13/2019  Page 1 of 1
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 19-1019                                                     September Term, 2019
                                                                                EPA-83FR65878
                                                            Filed On: September 13, 2019
State of New York, et al.,

               Petitioners

       v.

Environmental Protection Agency and
Andrew Wheeler, in his official capacity as
Administrator of the U.S. Environmental
Protection Agency,

                  Respondents
------------------------------

Homer City Generation, L.P., et al.,
                  Intervenors
------------------------------
Consolidated with 19-1020, 19-1047

       BEFORE:        Rogers, Griffith, and Katsas, Circuit Judges

                                             ORDER

       On the Court’s own motion, it is hereby

       ORDERED that the parties be prepared to discuss at oral argument on
September 20, 2019, the effect of State of Wisconsin, et al. v. EPA, Nos. 16-1406, et
al. (D.C. Cir. Sept. 13, 2019), on the related issues in the instant cases, including the
discussion at slip op. at 26-27. In addition, counsel for the Environmental Protection
Agency shall be prepared to discuss remedy and the likely timing for promulgation of a
revised rule. It is

       FURTHER ORDERED that the parties shall file supplemental briefs on the effect
of State of Wisconsin, et al. v. EPA, not to exceed 2,600 words by 9:00 a.m. on
September 18, 2019. In addition to electronic filing, the supplemental briefs must be
hand delivered to the Court by the time and date due.

                                            Per Curiam

                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Daniel J. Reidy
                                                              Deputy Clerk
